DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. US 2006/0289972 A1 in view of Kim et al. US 2011/0108982 A1.
Regarding claims 1-5, 7-16 and 18-20, Nishimura discloses:
A semiconductor device (Fig. 1) comprising:
an insulating substrate (11, para 0042); 
a wiring (11, para 0042) provided on the insulating substrate;
a wiring board (11, para 0042) including: (i) an insulating material (13A para 0043) and (ii) a pad (12A) exposed relative to the insulating material and electrically connected to the wiring, 
a semiconductor chip (101) including a bump connected to the pad on a first surface of the semiconductor chip; and
a resin layer (15) covering a periphery of the bump between the wiring board and the semiconductor chip.
Nishimura does not disclose:
a height of the insulating material in a vertical direction of the wiring board varying along the wiring board;
the height of the insulating material decreases from a central portion of the semiconductor chip to an outer peripheral portion of the semiconductor chip, and 
the wiring board further includes a projecting portion that projects from the insulating material toward the outer peripheral portion of the semiconductor chip, the projection portion being lower than the semiconductor chip.
Kim discloses a publication from a similar field of endeavor in which:
a height of the insulating material (112/122) in a vertical direction of the wiring board varying along the wiring board,
the height of the insulating material decreases from a central portion of the semiconductor chip to an outer peripheral portion of the semiconductor chip (Figs. 2 and 3).
It would have been obvious to one skilled in the art to adapt the characteristics of the insulating material of Kim within that of Nishimura to improve connection reliability between the warped semiconductor chips and wiring board, particularly relevant in higher density, low profile applications.
Nishimura/Kim do not disclose:
the wiring board further includes a projecting portion that projects from the insulating material toward the outer peripheral portion of the semiconductor chip, the projection portion being lower than the semiconductor chip.
Muramatsu discloses a publication from a similar field of endeavor in which:
a wiring board further includes a projecting portion (DP1) that projects from the insulating material (17) toward the outer peripheral portion of the semiconductor chip (1), the projection portion being lower than the semiconductor chip (Fig. 1B; para 0048).
It would have been obvious to one skilled in the art to employ the projecting portion of the Muramatsu to the similar insulating material of Nishimura/Kim to function as a "dam" to block resin overflowing from a gap between the board and the chip to the periphery thereof when the chip is mounted on the board (see Muramatsu; para 0048).
(claim 10) Nishimura; when solder resist layer 13A relative to pad 12A.
(claim 13) Kim; 122.
(claims 18-20) Kim; first insulating material (112), second insulating material (122).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura/Kim/Muramatsu, as applied to claim 1 above, in view of Yamamoto US 2019/0021167 A1.
Regarding claim 17, Nishimura/Kim/Muramatsu do not disclose:
wherein the insulating material has an opening that exposes the insulating substrate from the insulating material.
Yamamoto discloses a publication from a similar field of endeavor in which:
wherein the insulating material (13) has an opening (16) that exposes the insulating substrate (11) from the insulating material (Figs. 1A/1B).
It would have been obvious to one skilled in the art to employ the solder mask/pad configuration of Yamamoto within the package substrate of Nishimura/Kim/Muramatsu to provide a reliable connection between the solder bump and pad particularly advantageous in mounting of warped flip-chip applications.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERROL V FERNANDES/Primary Examiner, AU 2894